Citation Nr: 0917516	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-15 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for claimed low back 
pain.  

2.  Entitlement to service connection for claimed right knee 
disorder.  

3.  Entitlement to service connection for claimed bilateral 
ankle pain.  

4.  Entitlement to service connection for claimed sinusitis.  

5.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
a claimed left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from January 1991 to February 
1994, March 1995 to January 2002, and from November 2002 to 
January 2004.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the RO.  

The now reopened claim of service connection for a left knee 
disorder is being remanded to the RO via the Appeals 
Management Center (AMC).  


FINDINGS OF FACT

1.  The Veteran currently is not shown to have a diagnosed 
condition involving her low back, right knee or either ankle.  

2.  The currently demonstrated history of recurrent sinusitis 
as likely as not is shown to have had its clinical onset 
during service.  

3.  The claim of service connection for a left knee disorder 
was denied by the RO in June 1994; following being notified 
of this decision in June 1994 the Veteran did not timely 
appeal that decision.  

4.  The evidence added to the record since the June 1994 RO 
decision does relate to an unestablished fact necessary to 
substantiate the claim of service connection and does 
otherwise raise a reasonable possibility of substantiating 
such claim.  



CONCLUSIONS OF LAW

1.  The Veteran does not have a low back disability due to 
disease or injury that was incurred in or aggravated by a 
period of active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 
(2008).  

2.  The Veteran does not have a right knee disability due to 
disease or injury that was incurred in or aggravated by a 
period of active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 
(2008).  

3.  The Veteran does not have a disability involving either 
ankle due to disease or injury that was incurred in or 
aggravated by a period of active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304 (2008).  

4.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by a history of recurrent sinusitis is 
due to disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2008).  

5.  New and material evidence has been submitted since the 
June 1994 RO decision to reopen the claim of service 
connection for a left knee disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  The regulations implementing VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  VCAA and the implementing regulations apply 
in the instant case.

Under VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).

Second, VA has a duty to notify a claimant of the information 
and evidence needed to substantiate and complete a claim, 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Third, VA has a duty to assist a claimant in obtaining 
evidence needed to substantiate a claim.  This assistance 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A 
letter dated in September 2004 satisfied these criteria.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

Here, the Veteran has not been provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the respective claims of entitlement to 
service connection now on appeal.  Despite this failure the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  

In this regard, the preponderance of the evidence is against 
the appellant's claims for service connection, and any 
questions as to what would be an appropriate disability 
rating and effective date to be assigned are moot.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

Hence, the content of the notice provided to the Veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond 
to the VA notice.  

The Board is also aware of the considerations of the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding the need 
for notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish the underlying claim for the benefit sought.  

However, there is no indicated defect in this case.  In the 
September 2004 VCAA letter (which followed the Veteran's 
September 2004 claim to reopen her claim for service 
connection for a left knee disorder) and as part of the May 
2005 SOC, the Veteran was advised of both the type of 
evidence needed to reopen her claim of service connection for 
a left knee disorder and what was necessary to establish 
entitlement to the claimed benefit.  

In this case, the RO looked at the bases for the denial in a 
prior decision, and, in so doing, informed the Veteran of the 
bases for the prior denial of her claim.  Also, the Veteran 
has essentially known since the RO's June 1994 decision that 
the crux of her case depended on her showing that she had a 
left knee disorder which was related to her military service.  

Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  There is no evidence of any failure on the part 
of VA to further comply with VCAA that reasonably affects the 
outcome of this case.  

While perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  
For these reasons, it is not prejudicial to the Veteran for 
the Board to proceed to finally decide these appealed 
matters.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  

While VA did follow that sequence as it pertains to the 
instant claims, any defect with respect to the timing of the 
VCAA notice requirement must be viewed as being harmless.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Liddell, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Here, the above-cited notice correspondence fully complied 
with the requirements of 38 U.S.C.A. § 5103(a).  The Veteran 
was provided with every opportunity to submit evidence and 
argument in support of her claims and to respond to the VA 
notice.  The claims were thereafter readjudicated.  
Therefore, the actions taken by VA have cured any defect in 
the timing of notice.  

The Board also observes that in January 2009 additional 
evidence was received by the Board without a waiver of 
initial RO consideration.  The Board finds that the Veteran 
is not prejudiced by its consideration of the additional 
evidence (various service treatment records) in the first 
instance, i.e., without remanding the case to the RO for 
initial review of the additional evidence (See Disabled 
American Veterans et al. v. Secretary of Veterans Affairs 
(DAV)), 327 F.3d 1339 (2003)), because this evidence is 
cumulative to, or duplicates, evidence that was already of 
record, and addresses matters not in dispute (rather than 
critical factor remaining to be established, i.e., whether 
there is a nexus between the Veteran's claimed disorders and 
her service).  


Factual Background

The service treatment record includes the Veteran's November 
1990 enlistment examination report showing normal clinical 
evaluation.  The Veteran complained of having left knee pain 
in February 1991; an X-ray examination was negative.  

A September 1991 health record includes diagnoses of right 
leg contusion and left knee "LCL" (lateral collateral 
ligament) sprain.  A May 1992 X-ray study of the left knee 
was normal.  

The Veteran was seen for a sinus infection in June 1992, and 
complained of having low back pain in March and May 1993.  

The Veteran also complained of right knee pain in November 
2002.  The knee was positive for tenderness, but edema and 
effusion were absent.  Additional right knee complaints were 
made in December 2002; patellar tendonitis was diagnosed.  

A January 2003 Screening Note of Acute Medical Care includes 
a diagnosis of sinusitis.  Right knee swelling was present in 
June 2003, and complaints of back pain were made in October 
2003.  In October 2003 the Veteran was treated for complaints 
of left foot and ankle pain.  

The RO, in June 1994, denied the Veteran's claim of service 
connection for a left knee disorder.  After being notified of 
this decision in June 1994, the Veteran did not enter a 
timely appeal from this decision.  

The Veteran sought to reopen her claim of service connection 
for a left knee disorder in September 2004.  See VA Form 21-
526.  

The Board here notes that, following the Veteran's separation 
from service in June 2004, the record is devoid of any 
records referable to (either VA or private) medical treatment 
records for any claim disorder.  

The Veteran was afforded a VA general medical examination in 
October 2004 and provided a history of having a heavy object 
fall onto her back in 1993 and suffering from low back pain 
episodes two to three times a year since that time.  She also 
gave a history of having right knee pain for the previous 
year, including some swelling.  She previously had had 
frequent bilateral ankle pain, most following lengthy runs, 
but having had little or no ankle problem since.  

The Veteran also gave a history of 1996 dental surgery for 
the removal of an ectopic tooth, which apparently had grown 
into one of her sinuses.  Since that time she had recurrent 
sinus pain and congestion and frequent postnasal drip.  The 
Veteran did not report left knee problems.  

The VA examination revealed normal back findings.  The right 
knee joint was also normal with no redness, swelling or 
deformity.  The range of motion was also normal.  

The examiner commented after examining the bilateral ankles 
that they appeared to be normal.  There also was no 
tenderness with palpation and percussion of the sinuses.  The 
nasal passages were described as being patent, with normal 
appearing mucosa.  No nasal obstruction was present.  The X-
ray findings concerning the lumbar spine and right knee were 
both described as unremarkable.  

The diagnoses included those of normal examination of the 
lower back, right knee, both ankles and both sinuses.  
However, a history consistent with prior recurrent sinusitis 
was reported.  

The Veteran has presented no medical evidence to support his 
assertions of having current low back, right knee or ankle 
disability due to service.  



Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In deciding whether the Veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  

To establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred or 
aggravated there.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  



Analysis

Low Back, Right Knee, and Ankles

After carefully reviewing the entire evidentiary record, the 
Board finds that the claims of service connection for low 
back pain, a right knee disorder and bilateral ankle pain 
must be denied.  

The threshold question in any claim for service connection is 
whether the currently claimed disability is shown.  Here, on 
review, during her extended service, the Veteran was treated 
for related complaints; however, the current medical record 
(see VA general medical examination report dated in October 
2004)) is not shown to establish the presence of disability 
related to any claimed condition.  

In light of the absence of any competent evidence showing 
that any of the instantly claimed disorders -- low back, 
right knee or ankles- have been currently diagnosed, service 
connection is not warranted.  In the absence of competent 
evidence of a present disability, there cannot be a valid 
claim of service connection.  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992).  

Although the Veteran asserts having manifestations related to 
the low back, right knee, or ankles during service, as a 
layperson she is not competent to establish a diagnosis or 
nexus opinion in this context.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Veteran's accredited representative asserted in April 
2009 that it was not clear if the VA examiner in October 2004 
had an opportunity to review the claims folder.  The duty to 
assist may include the duty to conduct a thorough and 
contemporaneous medical examination, taking into account 
prior medical records, so that the evaluation of the claimed 
disability will be fully informed.  See Green v. Derwinski, 
1Vet.App. 121, 124 (1991).  

However, the Board finds that the overall purpose of the 
examination is not shown to have been comprised in this case.  
The examiner in the first part elicited from the Veteran 
herself and recorded a medical history about each of the 
conditions claimed to have been incurred during her recently 
completed service.  

The Veteran has not provided competent showing that she has 
current disability involving the low back, right knee or 
either ankle.  Because identified the low back, right knee 
and ankles were identified as being "normal" during the 
course of the VA examination, there would be no apparent need 
for an informed nexus opinion based on a review of the 
complete record.  Absent competent evidence of current 
disability, this would constitute no more than harmless 
error.  

As the preponderance of the evidence is against these 
particular claims, service connection must be denied on these 
facts.  


Sinusitis

The recent VA examination did not show current findings of 
sinus infection or residuals thereof.  However, the examiner 
did record meaningful information about the Veteran having 
recurrent episodes of sinusitis during service.  

This fact is confirmed by the service treatment record 
showing entries referring to sinus infection and sinusitis.  
The diagnosis included the finding of a history of prior 
recurrent sinusitis.  

Based on this record, the Board finds the evidence to be in 
relative equipoise in showing that the Veteran as likely as 
not has current disability manifested by episodes of 
recurrent sinusitis.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for a history of recurrent sinusitis is 
warranted.  



New and Material Evidence - Left Knee Disorder

As noted, the RO denied the Veteran's origin claim of service 
connection for a left knee disorder in a June 1994 RO rating 
decision.  That decision was not appealed.  38 U.S.C.A. 
§ 7105.  Hence, it may not be reopened unless new and 
material evidence is received.  38 U.S.C.A. § 5108.  

For the evidence to be new and material in this case, it must 
essentially show that the Veteran show that he has current 
left knee disability which is related to some event or 
incident of her service.  

The evidence received since the June 1994 RO decision, on 
review by the Board, does relate to a previously 
unestablished fact that would tend to substantiate the 
instant claim of service connection.  

Significantly, the material associated with the claims folder 
since June 1994 - which significantly is limited to the 
report of an October 2004 VA general medical examination -- 
includes no medical evaluation with respect to the Veteran's 
claimed left knee disorder.  

The evidence added to the records includes service treatment 
records showing that the Veteran complained of left hip and 
knee pain in November 2003 and reported having a torn left 
knee cartilage in connection with an examination in January 
2004.  On review, the Board finds that the added evidence is 
new and material for the purpose of reopening the Veteran's 
claim.  

As a layperson, the Veteran's statements alone can constitute 
competent evidence about her own observations, but an opinion 
regarding diagnosis or nexus require the necessary medical 
expertise.  Espiritu.  Here, a VA examination is required.  

In sum, the claim of service connection for a left knee 
disorder is reopened and is subject to further development as 
discussed hereinbelow.  



ORDER

Service connection for claimed low back pain is denied.  

Service connection for a claimed right knee disorder is 
denied.

Service connection for claimed bilateral ankle pain is 
denied.  

Service connection for a history of recurrent sinusitis is 
granted.  

As new and material evidence has been submitted to reopen the 
claim of service connection for a left knee disorder, the 
appeal to this extent is allowed.  



REMAND

In light of the favorable action taken in reopening the claim 
of service connection for a left knee disorder, the Board 
finds that the Veteran should be afforded a VA examination to 
determine the nature and extent of any current disability.  

In addition, the RO should advise the Veteran of the elements 
required to establish entitlement to service connection per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and 
should also advise the Veteran to send VA all evidence in his 
possession not already of record that is relevant to his 
claim.  

Hence, in addition to the actions requested hereinabove, the 
RO should undertake any other development and/or notification 
action deemed warranted by VCAA prior to adjudicating the 
claim on appeal.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to obtain 
copies of all clinical records referable 
to treatment received for her left knee 
condition since service.  

The RO should also invite the Veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its notice to 
the Veteran meets the requirements of 
Dingess/Hartman, cited above, with 
respect to the five elements of a claim 
for service connection, as appropriate.  
The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist the Veteran, by following 
the procedures set forth in 38 C.F.R. § 
3.159 (2008), in obtaining any additional 
evidence identified.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the Veteran and his attorney of 
the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

Whether or not the Veteran responds, the 
RO should obtain all VA treatment records 
not already associated with the claims 
file.

3.  After all records and responses 
received have been associated with the 
claims file or the time period for 
response has expired, the RO should 
arrange for the Veteran to undergo a VA 
examination to determine the exact nature 
and current severity of the claimed left 
knee disorder.  

The entire claims file must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's entire documented medical 
history and assertions.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the Veteran fails to report to the 
scheduled examinations, the RO must obtain 
and associate with the claims file a copy 
of the notice(s) of the date and time of 
the examinations sent to the Veteran by 
the pertinent VA medical facility.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should re-adjudicate the claim of 
service connection for a left knee 
disorder in light of all pertinent 
evidence and legal authority and 
addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran with an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matters, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


